FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR AQUINO-CARRILLO,                           No. 09-72569

               Petitioner,                       Agency No. A098-950-315

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Cesar Aquino-Carrillo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

        Even if Aquino-Carrillo established an exception to excuse his untimely

asylum application, substantial evidence supports the agency’s finding that

Aquino-Carrillo failed to show the government of Guatemala was or would be

unwilling or unable to control the people he fears. See Truong v. Holder, 613 F.3d

938, 941 (9th Cir. 2010) (per curiam) (record did not compel finding petitioners

faced persecution by the government or forces the government was unwilling or

unable to control). Thus, Aquino-Carrillo’s asylum claim fails.

        Because Aquino-Carrillo did not meet the lower burden of proof for asylum,

his claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at

1190.

        Finally, substantial evidence supports the agency’s finding that Aquino-

Carrillo failed to establish it is more likely than not that he would be tortured with

the consent or acquiescence of the government if returned to Guatemala. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008). Thus, Aquino-

Carrillo’s CAT claim fails.

        PETITION FOR REVIEW DENIED.

                                           2                                     09-72569